Citation Nr: 1235594	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-35 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for Type II Diabetes Mellitus prior to May 25, 2005, and to a rating higher than 20 percent since.

2.  Entitlement to an initial compensable rating for associated peripheral neuropathy of the right lower extremity prior to June 9, 2007, and to a rating higher than 10 percent since.

3.  Entitlement to an initial compensable rating for associated peripheral neuropathy of the left lower extremity prior to June 9, 2007, and to a rating higher than 10 percent since.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) originated from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for Type II Diabetes Mellitus with peripheral neuropathy of the lower extremities and assigned an initial 10 percent rating retroactively effective from November 29, 2004, the date of receipt of this claim.  The RO did not at the time award separate ratings for the associated lower extremity peripheral neuropathy as the evidence then of record did justify compensating this neuropathy separately, that is, apart from the underlying diabetes.  In March 2006, however, the RO issued another decision increasing the rating for the diabetes and associated neuropathy of the lower extremities from 10 to 20 percent retroactively effective from May 25, 2005, on the premise that was when the Veteran had started taking medication for treatment of his diabetes, so was no longer just managing it by restricting his diet.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  The RO continued to find that his lower extremity neuropathy did not warrant a separate compensable rating, however.

But in September 2008, the RO issued yet another decision, this time awarding separate 10 percent ratings as of June 9, 2007, for the associated lower extremity peripheral neuropathy, coinciding with the date of a VA compensation examination.

Also in September 2008, the Veteran filed another claim for a TDIU, again alleging that he was unemployable, meaning incapable of obtaining and maintaining substantially gainful employment versus just marginal employment in comparison, on account of the severity of his service-connected disabilities, namely, his posttraumatic stress disorder (PTSD), Type II Diabetes Mellitus, and its complications, i.e., the lower extremity peripheral neuropathy.  The RO had previously considered and denied his TDIU claim in August 2007, but prior to receiving an increase in the rating for his PTSD from 50 to 70 percent in an August 2008 decision and before receiving the separate 10 percent ratings in September 2008 for the diabetic peripheral neuropathy affecting his lower extremities.  He therefore is alleging these changed circumstances as reasons for now granting, rather than continuing to deny, a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability or disabilities for which the Veteran is requesting a higher rating or ratings.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation.).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  See, too, Mayhue v. Shinseki, 24 Vet App 273 (2011) (wherein the Court found that, because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation.")  But having said that, there must be cogent evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board resultantly is assuming jurisdiction over this additional TDIU claim.

All of the claims require further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay that will inevitably will result from this additional remand, the additional development that will ensure is necessary to ensure compliance with the Board's prior September 2010 remand directives so there is a complete evidentiary record upon which to decide the Veteran's claims and so he is afforded every possible consideration.

The Board's September 2010 remand directed the AMC to provide the Veteran a VA compensation examination and obtain information on, amongst other medical issues, whether his Type II Diabetes Mellitus has resulted in progressive loss of weight and strength.  But neither the October 2010 examination report nor the February 2012 addendum addresses this issue.  He has a right to compliance with this remand directive, and the Board itself commits error as a matter of law in failing to ensure this compliance.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  While it is "substantial", not "total", "exact" or "absolute, compliance with a remand directive that is required, an examiner nevertheless must make the ultimate determination required by the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the examiner was asked to reassess the severity of the Veteran's diabetes and associated peripheral neuropathy of the lower extremities.  As part of an enumerated list of questions asked pursuant to that request, the Board specifically asked the examiner to determine whether the Veteran's diabetes has resulted in a progressive loss of weight and strength.  See Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006) (holding that Stegall requires compliance with the terms of a remand order that are "sufficiently clear to be enforceable").  Therefore, as all questions asked of the examiner in the September 2010 remand were not addressed in the October 2010 examination report or even in the February 2012 addendum, another remand is mandatory to obtain this additional necessary information.  Stegall, 11 Vet. App. at 270-71.


Additionally, the Board asked the VA examiner to describe the severity of any complete or incomplete paralysis of the lower extremities.  In the February 2012 addendum, the examiner indicated all objective neurological testing was normal.  However, the RO earlier acknowledged in its September 2008 rating decision that the medical evidence during the course of this appeal had shown fluctuating periods of normal-to-abnormal neurological sensory deficits of the lower extremities.  So there apparently are times when the neurological impairment is objectively evident and other times when it is not.  The Veteran's VA treatment records indicate his neurological symptoms are currently controlled by medication, but have been objectively documented at times during the pendency of this appeal.  See June 2008 VA treatment records (showing that diabetic neuropathy is controlled when he is taking his medication); December 2007 VA treatment records (noting "Monofilament category 1, loss of protective sensation").

So, on remand, the examiner should thoroughly review the Veteran's medical records and resolve the October 2010 finding, described in the February 2012 addendum, with the past evidence showing abnormal neurological findings.  And to this end, the examiner should also note whether the severity of any complete or incomplete paralysis of the lower extremities, when considering the nerve or nerves affected, has changed during the pendency of this appeal and provide some explanation or reconciliation as to why it has or has not.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  


Furthermore, as the Veteran's VA treatment records show elevated glycated hemoglobin levels in June 2008 and the October 2010 VA examination report shows that the course of the condition since onset has been progressively worse, he should be provided another VA compensation examination as his symptoms appear to have increased in extent and severity since his October 2010 examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating the disability had worsened).

The derivative TDIU claim is "inextricably intertwined" with the claims for higher ratings for the Type II Diabetes Mellitus and associated lower extremity peripheral neuropathy, especially since it is these service-connected disabilities, along with the PTSD and hypertension, which form the basis of this derivative TDIU claim.  Thus, the Board must also remand this TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision concerning others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

So, on remand, the AMC/RO should send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter concerning this additional TDIU claim.  This letter must notify him and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate this TDIU claim, including indicating what information or evidence should be provided by him and what information or evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  


As he is not presently working and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must also obtain a medical opinion concerning whether these disabilities render him incapable of obtaining and maintaining substantially gainful employment versus only instead employment that would be considered just marginal in comparison, particularly as this question has not been sufficiently addressed in his previous VA examination reports.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 123. 

Lastly, the most recent VA treatment record in the claims file (physical or electronic ("Virtual VA") file) is dated in September 2008, so from more than 4 years ago.  Hence, also on remand, an effort should be made to obtain all more recent VA or other evaluation or treatment records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the derivative TDIU claim also on appeal.  This notice must indicate what information or evidence he must provide and what information or evidence VA will attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Also ask him whether he has received any additional, i.e., more recent, evaluation or treatment for his Type II Diabetes Mellitus and/or any associated complications, including the peripheral neuropathy affecting his lower extremities.  In particular, this includes, but is not limited to, any additional evaluation or treatment he has 

received since September 2008.  If he has, and with any necessary authorization, attempt to obtain these additional records.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of his Type II Diabetes Mellitus and associated lower extremity peripheral neuropathy.  All necessary diagnostic testing and evaluation should be performed.

To this end, the examiner should identify and fully describe all symptoms or disorders that are manifestations of these service-connected disabilities, and should specifically comment on the following:

(a) Whether the Veteran requires insulin;

(b) Whether he requires regulation of activities (defined as avoidance of strenuous occupational and recreational activities);

(c) Whether he has experienced episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization and, if so, how often such episodes have occurred;

(d) Whether he has to make regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary; and

(e) Whether his diabetes mellitus has resulted in progressive loss of weight and strength.

(f) the severity of the associated peripheral neuropathy affecting his lower extremities, following all necessary testing, specifically, whether any complete or incomplete paralysis of each lower extremity is best described as mild, moderate, moderately severe, or severe, when considering its state at all times during the pendency of this appeal and accounting for any variances such as the previous objective findings of loss of protective sensation.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Medical comment also is needed concerning whether the Veteran's service-connected disabilities, so not just when considering his Type II Diabetes Mellitus and the associated lower extremity peripheral neuropathy, but also his PTSD and hypertension, render him incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.

*If additional examinations are needed to reassess the severity of the PTSD and hypertension to make this determination, then have him undergo these additional examinations.

Only these service-connected disabilities are to be considered in making this determination of employability, not his advancing age or occupational impairment that, instead, is attributable to disabilities that are not service connected.  Consideration also may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.

There must be discussion of the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Ensure the examination reports contain responses to all of the questions posed.  If not, take corrective action to avoid yet another remand.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of all additional evidence, including the derivative TDIU claim.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



